Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made this 25th day of July, 2017
(the “Effective Date”), by and between Aerie Pharmaceuticals, Inc., a Delaware
corporation with principal executive offices at 135 US Highway 206, Suite 9,
Bedminster, NJ 07921 (the “Company”), and Vicente Anido, Jr., Ph.D., residing at
XXXXXXXXXXXXXXXXXXXXXXX (the “Executive”) (each of Executive and the Company a
“Party” and together, the “Parties”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed by the Company pursuant to that certain
existing Employment Agreement, dated as of September 20, 2013 (the “Prior
Agreement”), by and between the Company and Executive;

WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company, as the Company’s Chief
Executive Officer on the terms and conditions contained herein; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:

            1.         Employment. The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, upon the terms and subject to
the conditions of this Agreement.

            2.         Term. Subject to Section 8 hereof, the Company agrees to
continue to employ Executive, and Executive agrees to continue to be employed by
the Company, in each case pursuant to this Agreement, for a period commencing on
Effective Date, and ending on the day preceding the third (3rd) anniversary of
the Effective Date (the “Initial Term”); provided, however, that the period of
Executive’s employment pursuant to this Employment Agreement shall be
automatically extended for successive one (1) year periods thereafter (each, a
“Renewal Term”), in each case unless either Party hereto provides the other
Party with written notice that such period shall not be so extended at least one
hundred eighty (180) days in advance of the expiration of the Initial Term or
the then-current Renewal Term, as applicable (the Initial Term and any Renewal
Term, collectively, the “Term”). Each additional one (1) year Renewal Term shall
be added to the end of the next scheduled expiration date of the Initial Term or
Renewal Term, as applicable, on the day following the last date on which notice
may be given pursuant to the preceding sentence.

            3.         Duties; Place of Performance; Etc.

            (a)        Executive shall serve as Chairman and Chief Executive
Officer of the Company and shall report to the Board of Directors of the Company
(the “Board”). Subject to the direction of the Board, Executive shall have such
powers and perform such duties as are customarily performed by the Chief
Executive Officer of a similarly situated company including, without limitation,
using his reasonable best efforts:



--------------------------------------------------------------------------------

(i)        to lead, in conjunction with the Board, the development of the
Company’s strategy;

(ii)       to lead and oversee the implementation of the Company’s long and
short term plans in accordance with its strategy;

(iii)      to ensure the Company is appropriately organized and staffed and to
have the authority to hire and terminate staff as necessary to enable it to
achieve the approved strategy;

(iv)      to ensure that expenditures of the Company are within the authorized
annual budget of the Company;

(v)       to assess the principal risks of the Company and to ensure that these
risks are being monitored and managed;

(vi)      to ensure effective internal controls and management information
systems are in place;

(vii)     to ensure that the Company has appropriate systems to enable it to
conduct its activities both lawfully and ethically;

(viii)    to ensure that the Company maintains high standards of corporate
citizenship and social responsibility wherever it does business;

(ix)      to communicate effectively with shareholders, employees, Government
authorities, other stakeholders and the public;

(x)       to keep abreast of all material undertakings and activities of the
Company and all material external factors affecting the Company and to ensure
that processes and systems are in place to ensure that the management of the
Company is adequately informed;

(xi)      to ensure that the Directors are properly informed and that sufficient
information is provided to the Board to enable the Directors to form appropriate
judgments;

(xii)     to ensure the integrity of all public disclosure by the Company;

(xiii)    to develop Board agendas;

(xiv)    to request that special meetings of the Board be called when
appropriate;

(xv)     to determine the date, time and location of the annual meeting of
shareholders and to develop the agenda for the meeting;

(xvi)    to sit on committees of the Board where appropriate as determined by
the Board; and

(xvii)   to abide by specific internally established control systems and
authorities;

 

2



--------------------------------------------------------------------------------

(xviii) to lead by personal example and encourage all employees to conduct their
activities in accordance with all applicable laws and the Company’s standards
and policies.

            (b)        Executive shall also have such other powers and duties as
may be from time to time directed by the Board, provided that the nature of
Executive’s powers and duties so prescribed shall not be inconsistent with
Executive’s position and duties herein.

            (c)        Executive shall devote such portion of his business time,
attention and energies to the business and affairs of the Company as may be
necessary to perform his duties hereunder and shall use his best efforts to
advance the interests of the Company Executive shall not during the Term be
actively engaged in any other business activity unless it is authorized by the
Company, whether or not such business activity is pursued for gain, profit or
other pecuniary advantage, which will interfere with the performance by
Executive of his duties hereunder or Executive’s availability to perform such
duties or that will adversely affect, or negatively reflect upon, the Company.
Following execution of this Agreement, should Executive desire to become engaged
as a consultant, owner, director officer or advisor of any other venture,
Executive must first obtain the prior written consent of the Board, which
consent may be withheld in the Board’s sole discretion; provided, however, that.
Executive may, without any further approval by the Board, serve on up to two
(2) for profit boards outside the Company.

            (d)        The duties to be performed by Executive hereunder shall
be performed primarily at the various offices of the Company or such other place
as the Board may authorize; provided, however, that Executive understands that
his duties will require periodic travel, which may be substantial at times. The
Company understands and agrees that Executive will not be required to relocate
from his current primary residence at any time he is employed by the Company.

            4.        Compensation. As full compensation for the performance by
Executive of his duties under this Agreement, the Company shall pay Executive as
follows:

            (a)        Base Salary. Executive’s initial base salary (the “Base
Salary”) shall be Seven Hundred Ten Thousand Dollars ($710,000.00) per annum,
payable in accordance with the Company’s normal payroll practices. Executive’s
Base Salary may be increased at the discretion of the Board but may not be
decreased by the Board except as a proportional reduction, as to the salaries of
all other officers of the Company at the level of Vice President and above as
part of an overall reduction in salaries decided by the Board in good faith as
being in the best interests of the Company and its stockholders, and will only
be so reduced during such time as all such other executive officer salaries
remain so reduced.

            (b)        Performance Bonus.

(i)        During the Term, Executive shall be eligible to receive an annual
cash performance bonus (the “Performance Bonus”) based on a target of sixty
seven percent (67%) of Executive’s Base Salary with respect to each fiscal year
of the Company. The actual amount of any such Performance Bonus shall be
determined by the Board and based on the achievement of specific objectives to
be established by the Board, or a designated committee thereof, on an annual
basis (the “Performance Goals”).

 

3



--------------------------------------------------------------------------------

(ii)        The Performance Goals for 2017, which have been previously
established by the Board, shall govern Executive’s Performance Bonus for 2017.
Thereafter, during the Term of this Agreement, the Board shall establish the
applicable Performance Goals at the same time the performance goals are
determined for the Company’s other senior executives.

(iii)        Any Performance Bonus payable to Executive pursuant to this
Section 4(b) shall be paid to Executive on or before March 15th of the
subsequent calendar year.

(c)        Withholding. The Company shall withhold all applicable federal, state
and local taxes and social security and such other amounts as may be required by
law from all amounts payable to Executive under this Section 4.

(d)        Equity Compensation.

(i)        Performance Restricted Stock. The Company will grant to Executive a
number of shares of restricted stock having a value of three million dollars ($3
million) pursuant to a Restricted Stock Agreement substantially in the form
attached hereto as Exhibit A. The number of shares to be granted will equal
three (3) million divided by the “Fair Market Value (as defined in the Company’s
Amended and Restated Omnibus Incentive Plan (the “Plan”)) of the Company’s
common stock on the Effective Date. This Restricted Stock Agreement is
incremental and is in addition to any normal grant of stock options and
restricted shares.

(ii)        Additional Equity Grants. During the Term, Executive will be
eligible to receive additional grants of stock options, restricted stock or
other equity incentive awards under or outside of the Plan and under any
successor equity incentive plans of the Company, as the Board in its sole
discretion determines to be appropriate.

(e)        Expenses. The Company shall reimburse Executive for all normal, usual
and necessary expenses incurred by Executive in furtherance of the business and
affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

(f)        Insurance. At all times while Executive is serving as an officer
and/or director of the Company, the Company will procure and maintain directors
and officers liability insurance in amounts and durations determined by the
Board. Such insurance shall designation Executive as a named insured and shall
provide Executive with the same rights and benefits as are accorded to the most
favorably insured of the Company’s officers and directors.

(g)        Executive Benefits. Executive will receive the Company’s standard
employee benefits package (including health and disability insurance paid by the
Company, participation in the Company’s 401(k) plan subject to the terms and
conditions thereof) as such package and policies are in effect from time to
time, and as such benefits package may be adjusted by the Board in good faith
during the Term, as applicable to all employees, which benefits package can be
increased, but cannot be decreased unless such decrease is effected in
connection with, and is proportional to, an overall reduction in the relevant
benefits to all executive officers, and will only be so reduced during such time
as all such other relevant executive officer benefits remain so reduced.

 

4



--------------------------------------------------------------------------------

(h)        Vacation. Executive shall be entitled to four (4) weeks of paid
vacation per annum, in addition to nationally recognized holidays.

5.        Confidential Information and Inventions.

(a)        Executive recognizes and acknowledges that in the course of his
duties he has received and will continue to receive confidential or proprietary
information owned by the Company, its Affiliates or third parties with whom the
Company or any such Affiliates has an obligation of confidentiality.
Accordingly, during and after the Term, Executive agrees to keep confidential
and not disclose or make accessible to any other person or use for any other
purpose other than in connection with the fulfillment of his duties under this
Agreement, any Confidential and Proprietary Information (as defined below) owned
by, or received by or on behalf of, the Company or any of its Affiliates.
“Confidential and Proprietary Information” shall include, but shall not be
limited to, confidential or proprietary scientific or technical information,
data, formulas and related concepts, business plans (both current and under
development), client lists, promotion and marketing programs, trade secrets, or
any other confidential or proprietary business information relating to
development programs, costs, revenues, marketing, investments, sales activities,
promotions, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of the Company or of any Affiliate or
client of the Company. Executive expressly acknowledges the trade secret status
of the Confidential and Proprietary Information and that the Confidential and
Proprietary Information may constitute a protectable business interest of the
Company. Executive agrees not to:

(i)        use any such Confidential and Proprietary Information for personal
use or for others; and

(ii)        permanently remove any Company material or reproductions (including
but not limited to writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof from the
Company’s offices at any time during his employment by the Company, except as
required in the execution of Executive’s duties to the Company; provided,
however, that Executive shall not be prevented from using or disclosing any
Confidential and Proprietary Information:

A.        that Executive can demonstrate was known to him prior to March 21,
2013;

B.        that is now, or becomes in the future, available to persons who are
not required, by contract or otherwise, to treat such information as
confidential unless such persons acquired the Confidential and Proprietary
Information through acts or omissions of Executive; or

C.        that Executive is compelled to disclose pursuant to the order of a
court or other governmental or legal body having jurisdiction over such matter,
provided that (1) Executive shall use his reasonable best efforts to give
Company sufficient advance written notice of such required disclosure to permit
it to seek a protective order or other similar order with respect to such
Confidential and Proprietary Information, and (2) thereafter Executive shall
disclose only the minimum Confidential and Proprietary Information required to
be disclosed in

 

5



--------------------------------------------------------------------------------

order to fully and truthfully comply, whether or not a protective order or other
similar order is obtained by the Company. The Confidential and Proprietary
Information that is disclosed pursuant to this paragraph shall remain
Confidential and Proprietary Information for all other purposes.

            Notwithstanding the foregoing, nothing herein shall preclude
Executive’s right to communicate, cooperate or file a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise make
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower or similar provisions of any such law or regulation; provided
that in each case such communications and disclosures are consistent with
applicable law. In addition, Executive acknowledges that Executive has received
notice of the immunity from liability to which Executive is entitled for the
disclosure of confidential information or a trade secret to the government or in
a court filing as provided by Federal law, as set forth in Exhibit B to this
Employment Agreement.

            (b)        Executive agrees to immediately return to the Company all
Company material and reproductions thereof (including but not limited, to
writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) in his possession upon request
and in any event immediately upon termination of employment.

            (c)        Except with prior written authorization by the Company,
Executive agrees not to disclose or publish any of the Confidential and
Proprietary Information, or any confidential, scientific, technical or business
information of any other party to whom the Company or any of its Affiliates owes
a legal duty of confidence, at any time during or after his employment with the
Company.

            (d)        Executive agrees that all inventions, discoveries,
improvements and patentable or copyrightable works, relating to the Company’s
business (“Inventions”) initiated, conceived or made by him, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101). The Company shall be the
sole owner of all patents, copyrights, trade secret rights, and other
intellectual property or other rights in connection therewith. Executive hereby
assigns to the Company all right, title and interest he may have or acquire in
all such Inventions; provided, however, that the Board may in its sole
discretion agree to waive the Company’s rights pursuant to this Section 6(d)
with respect to any Invention that is not directly or indirectly related to the
Company’s business. Executive further agrees to assist the Company in every
proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, copyrights or other rights on such Inventions in any and all
countries, and to that end Executive will execute all documents necessary:

      (i)        to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

6



--------------------------------------------------------------------------------

      (ii)        to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

            (e)        Executive acknowledges that Executive or other employees,
agents or advisors of the Company or its Affiliates in the course of their
services on behalf of the Company, may locate, identify and/or evaluate
molecules, compounds, products and product candidates having commercial
potential in the specific segments of the pharmaceutical or biotechnology
research and development industries in which the Company is then operating (the
“Corporate Opportunities”). Executive understands, acknowledges and agrees that
Executive shall not pursue any such Corporate Opportunity for himself or for
others unless on behalf of the Company or unless such Corporate Opportunity is
first offered to the Company and the Board rejects such Corporate Opportunity.
Notwithstanding the foregoing, nothing in this Agreement shall be construed as a
limitation of Executive’s fiduciary duties as an officer and director of the
Company.

            (f)        The provisions of this Section 5 shall survive any
termination of this Agreement.

            6.         Non-Solicitation; Non-Disparagement.

            (a)        During the Term and for a period of twelve (12) months
thereafter, Executive shall not, directly or indirectly, without the prior
written consent of the Company engage in any Prohibited Solicitation. For
purposes of this Agreement, a “Prohibited Solicitation” shall mean Executive’s
(a) directly or indirectly hiring, contacting, inducing or soliciting (or
assisting any person to hire, contact, induce or solicit) for employment any
person who is, or within six (6) months prior to the date of such hiring,
contacting, inducing or soliciting was, an employee of the Company or any of its
Affiliates, or (b) directly or indirectly inducing or soliciting (or assisting
any person to induce or solicit) any customer, client or vendor of, or other
person having a material business relationship with, the Company or any of its
Affiliates to terminate its relationship or otherwise cease doing business in
whole or in part with the Company or any of its Affiliates, or directly or
indirectly interfering with (or assist any person to interfere with) any
relationship between the Company or any of its Affiliates and any of their
respective customers, clients, vendors or any third party with whom the Company
has a material business relationship. Notwithstanding the foregoing, the
prohibition on hiring any person described in clause (a) of the immediately
preceding sentence shall apply during the Term and shall continue for a period
of six (6) months and be limited to a person who is, or within the three
(3) months prior to the date of such hiring was, an employee of the Company or
any of its Affiliates. Moreover, there shall be no prohibition on Executive’s
hiring any person who was terminated or otherwise laid off by the Company.

            (b)        Executive and the Company mutually agree that both during
the Term and at all times thereafter, neither party shall directly or indirectly
make or encourage any other individual to make any public or private comments,
orally or in written form (including, without limitation by e-mail or other
electronic transmission), whether or not true, that would “disparage” the other
party and in the case of the Company, any of its officers, directors, managers,
or significant stockholders. “Disparaging” statements are those which impugn the
character, capabilities, reputation or integrity of the aforesaid individuals or
entity or which accuse the aforesaid

 

7



--------------------------------------------------------------------------------

individuals or entity of acting in violation of any law or governmental
regulation or of condoning any such action, or otherwise acting in an
unprofessional, dishonest, disreputable, improper, incompetent or negligent
manner, but shall not include truthful statements required by due legal process.
Notwithstanding the foregoing, nothing in this Agreement shall preclude the
parties hereto or their successors from making truthful statements in the proper
performance of their jobs or that are required by applicable law, regulation or
legal process, and the parties shall not violate this provision in making
truthful statements in response to disparaging statements made by the other
party.

            (c)        In the event that either party materially breaches any
provisions of Section 5 or this Section 6, then, in addition to any other rights
that the either party may have, either party shall be entitled to seek
injunctive relief to enforce the restrictions contained in such Sections, which
injunctive relief shall be in addition to any other rights or remedies available
under the law or in equity.

            (d)        The right and remedy enumerated in Section 6(c) shall be
independent of and shall be in addition to and not in lieu of any other rights
and remedies available at law or in equity. If any of the covenants contained in
this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in this Section 6 are held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable. No such holding of invalidity or
unenforceability in one jurisdiction shall bar or in any way affect a party’s
right to the relief provided in this Section 6 or otherwise in the courts of any
other state or jurisdiction within the geographical scope of such covenants as
to breaches of such covenants in such other respective states or jurisdictions,
such covenants being, for this purpose, severable into diverse and independent
covenants.

            (e)        In the event that an actual proceeding is brought in
equity to enforce the provisions of Section 5 or this Section 6, Executive shall
not urge as a defense that there is an adequate remedy at law nor shall the
Company be prevented from seeking any other remedies that may be available.
Executive agrees that he shall not raise in any proceeding brought to enforce
the provisions of Section 5 or this Section 6 that the covenants contained in
such Sections limit his ability to earn a living.

            (f)        The provisions of this Section 6 shall survive any
termination of this Agreement, provided that the Company has not breached its
obligations under this Agreement.

 

            7.          Representations and Warranties. The parties hereby
represent and warrant to the other as follows:

            (a)        Neither the execution or delivery of this Agreement nor
the performance by Executive of his duties and other obligations hereunder
violate or will violate any statute or law or conflict with or constitute a
default or breach of any covenant or obligation, including without limitation
any non-competition restrictions, under any prior employment agreement,
contract, or

 

8



--------------------------------------------------------------------------------

other instrument to which Executive is a party or by which he is bound (whether
immediately, upon the giving of notice or lapse of time or both).

            (b)        Executive and Company each have the full right, power and
legal capacity to enter and deliver this Agreement and to perform their
respective duties and other obligations hereunder. This Agreement constitutes
the legal, valid and binding obligation of each party enforceable against the
other in accordance with its terms. No approvals or consents of any person or
entities are required for either party to execute and deliver this Agreement or
perform his duties and other obligations hereunder.

            (c)        Executive represents and warrants to the Company that he
has not brought and shall not bring with him to the Company, or use in the
performance of his responsibilities for the Company, any materials or documents
of a former employer which are not generally available to the public or which
did not belong to you prior to your employment with the Company, unless you have
obtained written authorization from the former employer or other owner for their
possession and use and provided the Company with a copy thereof.

            8.         Termination. Either party may terminate this Agreement
and Executive’s employment at any time for any reason or no reason at all upon
written notice to the other; provided, however, that Executive shall be entitled
to receive severance from the Company in the event of a termination as described
in Section 9 below upon a termination by the Company without Cause, by Executive
for Good Reason or upon a Change in Control, each as defined in Section 9.

            9.          Payments Upon Termination; Severance.

            (a)        In the event that Executive’s employment is terminated by
the Company without Cause, or by Executive for Good Reason, then, subject to
Sections 9(e) and 10, the Company shall:

        (i)        immediately pay in a lump sum Executive’s earned and accrued
Base Salary, accrued but unused vacation, and any earned but unpaid Performance
Bonus through the date of termination, at the rate in effect at the time of
termination and reimburse Executive for any unreimbursed business expenses
incurred prior to the date of termination (the “Accrued Compensation”);

        (ii)      (1) pay Executive on the first regular payroll pay day after
the date of termination a lump sum severance payment equal to six (6) months of
Base Salary; and (2) commencing on the date that is six (6) months following the
termination date, continue to pay Executive’s Base Salary at the rate in effect
at the time of termination (without regard to any reduction in Base Salary that
served as the basis for a resignation for Good Reason) for a period of six
(6) months (the twelve (12) month period ending on the first anniversary of
Executive’s termination date, “Severance Period”) in accordance with the
Company’s ordinary payroll practice;

        (iii)     pay Executive on the first regular payroll pay day after the
date of termination a lump sum Performance Bonus in an amount equal to the
greater of (1) the target

 

9



--------------------------------------------------------------------------------

bonus for the applicable calendar year; and (2) the average of the Performance
Bonus received by Executive for the three years immediately preceding the date
of termination.

        (iv)        provided that Executive makes a timely election to continue
coverage, pay directly to the insurance provider the premium for COBRA
continuation coverage for Executive and Executive’s dependents, less the amount
payable by an active employee for such coverage, during the Severance Period or
until he becomes eligible for health insurance through new employment, whichever
comes first; provided, however, that, if such payments on behalf of Executive
would result in the imposition of an excise tax on the Company pursuant to
Section 4980D of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall, in lieu of making such payments directly to the insurance
provider, provide an alternative arrangement (which may include making such
payments directly to Executive on a fully grossed-up basis), that will be
substantially economically equivalent on an after-tax basis to the economic
intent of this 9(a)(iv) and that will not result in such excise tax being
imposed on the Company (the benefits described in Sections 9(a)(ii), (iii) and
(iv) are collectively referred to as the “Severance Benefits”); and

        (v)        unless more favorable treatment is provided in the applicable
equity plan or award agreement, the vesting applicable to all unvested options
and other equity incentive awards granted prior to or during the Term
(collectively, the “Equity Awards”) shall cease immediately and Executive shall
have a period of ninety (90) days to exercise any and all vested Equity Awards,
after which time all Equity Awards shall expire; provided, however, that no such
Equity Award shall be exercisable after the expiration of its maximum term
pursuant to the terms thereof.

            (b)        In the event that Executive’s employment is terminated by
the Company for Cause, or by Executive other than for Good Reason, then:

        (i)        the Company shall immediately pay in a lump sum the Accrued
Compensation;

        (ii)       Executive shall not be entitled to receive any Severance
Benefits; and

        (iii)      Unless more favorable treatment is provided in the applicable
equity plan or award agreement, the vesting applicable to all unvested Equity
Awards shall cease immediately and Executive shall have a period of ninety
(90) days to exercise any and all vested Equity Awards, after which time all
Equity Awards shall expire; provided, however, that no such Equity Award shall
be exercisable after the expiration of its maximum term pursuant to the terms
thereof.

            (c)        If, at any time during the twelve (12) months following a
Change in Control, Executive’s employment is terminated by such successor
corporation without Cause or by Executive for Good Reason, then:

        (i)        the Company shall immediately pay in a lump sum the Accrued
Compensation;

 

10



--------------------------------------------------------------------------------

        (ii)       Executive shall be entitled to receive the Severance
Benefits; provided, however, that the Severance Period shall be for a period of
twenty-four (24) months from the date of termination with the effect that the
Base Salary portion of the Severance Benefits will be consist of (1) providing
Executive with a lump sum severance payment equal to six (6) months of Base
Salary; and (2) commencing on the date that is six (6) months following the
termination date, continuing to pay Executive’s Base Salary at the rate in
effect at the time of termination (without regard to any reduction in Base
Salary that served as the basis for a resignation for Good Reason) for a period
of eighteen (18) months;

        (iii)      unless more favorable treatment is provided in the applicable
equity plan or award agreement, all unvested Equity Awards shall immediately
vest in full and remain exercisable, if applicable, for a period of ninety
(90) days following the date of such termination; provided, however, that no
such Equity Award shall be exercisable after the expiration of its maximum term.
In order to give effect to the foregoing provision, notwithstanding anything to
the contrary set forth in Executive’s equity award agreements regarding
immediate forfeiture of unvested shares upon termination of service or the
duration of post-termination of service exercise periods, following any
termination of Executive’s employment, none of Executive’s Equity Awards that
are options shall terminate with respect to any vested or unvested portion
subject to such Equity Awards before ninety (90) days following such
termination; and

        (iv)      provided that Executive makes a timely election to continue
coverage, pay directly to the insurance provider the premium for COBRA
continuation coverage for Executive and Executive’s dependents for twenty-four
months, less the amount payable by an active employee for such coverage, during
the Severance Period or until he becomes eligible for health insurance through
new employment, whichever comes first; provided, however, that, if such payments
on behalf of Executive would result in the imposition of an excise tax on the
Company pursuant to Section 4980D of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company shall, in lieu of making such payments
directly to the insurance provider, provide an alternative arrangement (which
may include making such payments directly to Executive on a fully grossed-up
basis), that will be substantially economically equivalent on an after-tax basis
to the economic intent of this 9(c)(iv) and that will not result in such excise
tax being imposed on the Company.

            (d)        The Company and Executive agree that if the Board
approves a decision to liquidate, dissolve or terminate the business or
operations of the Company (other than in connection with the sale of the assets
or merger of the Company) (a “Liquidation”), Executive will immediately resign
from all currently held employment, officer and director positions. Immediately
upon any such resignation, Executive will be fully relieved of all duties and
responsibilities as an employee, officer and director of the Company, and
consistent therewith, the Company understands and agrees that Executive will not
be required to oversee, participate or assist in any way in the Company’s
subsequent Liquidation. Executive’s resignation under these circumstances will
be deemed voluntary, in good faith and for the benefit of the Company.
Notwithstanding anything herein to the contrary, the Company shall not be
required to pay Executive any Severance Benefits in the event of a Liquidation.

 

11



--------------------------------------------------------------------------------

            (e)        This Section 9 sets forth the only severance obligations
of the Company with respect to the termination of Executive’s employment with
the Company, and Executive acknowledges that, upon the termination of his
employment, he shall not be entitled to any payments or benefits which are not
explicitly provided in this Section 9. Further, notwithstanding anything to the
contrary contained herein, the Company shall have no obligation to pay, and
Executive shall have no right to receive, any of the Severance Benefits provided
for in this Section 9 (the “Payments”) following termination of Executive’s
employment unless Executive has executed and delivered to the Company the
release of claims substantially in the form attached hereto as Exhibit C (the
“Release”) and the period during which the Release can be revoked has expired
within the 60-day period following Executive’s date of termination (the date the
Release becomes irrevocable, the “Release Effective Date”). Except as required
by Section 10, the Payments will commence on the first payroll period following
the release Effective Date; provided, however, that (i) if the Payments (or any
portion thereof) constitute “deferred compensation” within the meaning of
Section 409A (as defined in Section 10) and (ii) the 60-day period described in
the preceding sentence spans two (2) calendar years, then the Payments (or such
portion thereof that constitutes “deferred compensation”) will commence on the
later of the Release Effective Date and the first payroll date of the Company in
the second calendar year. Any portion of the Payments that is delayed due to the
application of the preceding sentence shall be made on the date that the
Payments commence. For the avoidance of doubt, there is no obligation on the
part of the Executive to execute the Release and the failure to execute the
Release shall not relieve the Company of its obligation to pay to Executive the
Accrued Compensation as provided above in this Section 9.

            (f)        Unless otherwise agreed to by Executive and the Board,
upon termination of Executive’s employment hereunder for any reason, Executive
shall be deemed to have resigned as director of the Company, effective as of the
date of such termination.

            (g)        The Company shall withhold all applicable federal, state
and local taxes and social security and such other amounts as may be required by
law from all amounts payable to Executive under this Section 9.

            (h)        The provisions of this Section 9 shall survive any
termination of this Agreement.

            (i)         For purposes of this Agreement, “Cause” shall include
any of the following:

        (i)        Executive’s willful failure to perform the material duties
and obligations hereunder, or willful misconduct by Executive in respect of such
duties or obligations, including, without limitation, willful failure, disregard
or refusal by Executive to abide by specific, objective and lawful directions
received by him in writing constituting an action of the Board, which willful
failure, disregard or refusal is not cured by Executive within a reasonable
time-frame following written notice from the Company.

        (ii)       any willful, intentional or grossly negligent act by
Executive having the reasonably foreseeable effect of actually and substantially
injuring, whether financial or otherwise, the business or reputation of the
Company;

        (iii)      Executive’s indictment for any felony;

 

12



--------------------------------------------------------------------------------

        (iv)        Executive being convicted of a misdemeanor involving moral
turpitude that causes, or could reasonably be expected to cause, substantial
harm to business or reputation of the Company;

        (v)        conduct by Executive that constitutes unlawful harassment
prohibited by law (including, without limitation, age, sex or race
discrimination) as determined by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company; provided, however, that Cause shall not exist under this clause
(v) unless the Company gives written notice to Executive where such notice
describes with particularity the alleged act(s) at issue and has given Executive
a reasonable and good faith opportunity to be heard at a meeting of the Board
with or without counsel, and the Board provides Executive with a summary of its
findings;

        (vi)        any conduct on the part of Executive that constitutes a
breach of his fiduciary duties to the Company as determined by the Board;

        (vii)        any misappropriation or embezzlement of the property of the
Company or its Affiliates (whether or not a misdemeanor or felony) by Executive;
and

        (viii)      a material breach by Executive of this Agreement.

            (j)          For purposes of this Agreement, “Good Reason” shall
mean:

        (i)        any material diminution by the Company of Executive’s title,
duties, authority or compensation hereunder, other than (1) as a proportional
reduction, consistent with the reductions in the salaries of all other executive
officers of the Company at the level of Vice President and above as part of an
overall reduction in salaries of executive officers of the Company, and will
only be so reduced during such time as all such other executive officer salaries
remain so reduced or (2) in connection with a Liquidation; or

        (ii)      a material breach by the Company of this Agreement;

        (iii)     any requirement that Executive relocate his primary residence;
or

        (iv)     this Agreement is not assumed in full in writing by any
successor to the Company on or prior to the closing of such succession,
including any acquiror of all or substantially all of the assets of the Company,
to whom this Agreement is not automatically assigned in full by operation of law
upon such succession.

Notwithstanding the foregoing, should Executive wish to terminate this Agreement
for Good Reason, he must provide the Company with written notice of such Good
Reason within thirty (30) days of the occurrence of such event and reasonably
cooperate with the Company in remedying the condition causing Good Reason for a
period of not more than sixty (60) days (the “Cure Period”). If, following the
Cure Period, the condition causing Good Reason remains uncured, then Executive
may terminate this Agreement upon written notice to the Company within thirty
(30) days following the Cure Period.

 

13



--------------------------------------------------------------------------------

        (k)        For purposes of this Agreement, “Change in Control” shall
have the meaning set forth in the Plan.

        10.        Certain Tax Provisions.

        (a)        Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (the
“Severance Benefits”) that constitute “deferred compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) shall not commence in connection with
Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional 20% tax under Section 409A. If
Executive is, upon the separation from service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Executive’s Separation From Service, or (ii) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”), the Company (or
the successor entity thereto, as applicable) shall pay to Executive a lump sum
amount equal to the sum of the Severance Benefit payments that Executive would
otherwise have received through the Specified Employee Initial Payment Date if
the payment of the Severance Benefits had not been so delayed pursuant to this
Section.

 

        (b)        Section 280G.

            (ii)        Notwithstanding any other provision of this Agreement or
any other plan, arrangement or agreement to the contrary, (A) until
September 20, 2017, Section 11(b) of the Prior Agreement shall continue to apply
and (B) following September 20, 2017, if any of the payments or benefits
provided or to be provided by the Company or its Affiliates to Executive or for
Executive’s benefit pursuant to the terms of this Agreement or otherwise
constitute parachute payments (“Parachute Payments”) within the meaning of
Section 280G (as may be amended or replaced) of the Internal Revenue Code of
1986, as amended (the “Code”) then such Parachute Payments to be made to
Executive hereunder shall be payable either (1) in full or (2) as to such lesser
amount which would result in no portion of such Parachute Payments being subject
to the excise tax imposed under Section 4999 of the Code (or any successor
provision thereto) or any interest or penalties with respect to such excise tax
(collectively, the “Excise Tax”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax, results in Executive’s receipt on an after-tax basis, of the greatest
amount of economic benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be subject to the Excise Tax. If a reduction
in Parachute Payments is necessary so that no portion of the Parachute Payments
is subject to the Excise Tax, reduction shall occur in the manner that results
in the greatest economic benefit to Executive. If more than one method of
reduction will result in the same economic benefit, the items so reduced will be
reduced pro rata. If this Section 10(b)(i) is applied to reduce an amount
payable to Executive, and the IRS

 

14



--------------------------------------------------------------------------------

successfully asserts that, despite the reduction, Executive has nonetheless
received payments that are in excess of the maximum amount that could have been
paid to him without being subjected to any Excise Tax, then, unless it would be
unlawful for the Company to make such a loan or similar extension of credit to
Executive, Executive may repay such excess amount to the Company though such
amount constitutes a loan to Executive made at the date of payment of such
excess amount, bearing interest at 120% of the applicable federal rate (as
determined under section 1274(d) of the Code in respect of such loan).

              (iii)        The independent registered public accounting firm
engaged by the Company for general audit purposes as of the day prior to the
date of the event triggering a Parachute Payment (the “Triggering Event”) shall
make all determinations required to be made under this Section 10(b). The
Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.

              (iv)        The independent registered public accounting firm
engaged to make the determinations hereunder shall provide its calculations,
together with detailed supporting documentation, to the Company and Executive
within thirty (30) calendar days after the Triggering Date (if requested at that
time by the Company or Executive) or such other time as requested by the Company
or Executive. If the independent registered public accounting firm determines
that no Excise Tax is payable with respect to a Payment, either before or after
the application of the reduction in clause (i) above, it shall furnish the
Company and Executive with a written opinion reasonably acceptable to Executive
that no Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.

            11.        Miscellaneous.

            (a)        This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to its principles of conflicts of laws. Venue shall take place in
the exclusive jurisdiction of the federal and state courts in the State of
Florida.

            (b)        Executive will be subject to such indemnification as is
provided under the Company’s Bylaws and that certain Indemnification Agreement
entered into by and among the Company and Executive dated March 21, 2013 as
amended September 20, 2013 (the “Indemnification Agreement”), and under director
and officer liability insurance provided by the Company.

            (c)        This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns.

            (d)        This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive. The Company may assign its rights,
together with its obligations, hereunder in connection with any sale, transfer
or other disposition of all or substantially all of its business or assets
provided the assignee entity which succeeds to the Company expressly assumes the
Company’s obligations hereunder and complies with the terms of this Agreement.

 

15



--------------------------------------------------------------------------------

            (e)        This Agreement cannot be amended orally, or by any course
of conduct or dealing, but only by a written agreement signed by the parties
hereto.

            (f)        The failure of either party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and such terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either party shall be effective for any purpose whatsoever unless such waiver is
in writing and signed by such party.

            (g)        All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or by an overnight courier service or sent by registered or
certified mail, postage prepaid, return receipt requested, to the parties at the
addresses set forth on the first page of this Agreement, and shall be deemed
given when so delivered personally or by overnight courier, or, if mailed, five
(5) days after the date of deposit in the United States mails. Either party may
designate another address, for receipt of notices hereunder by giving notice to
the other party in accordance with this clause (h).

            (h)        This Agreement, the Indemnification Agreement and that
certain letter agreement between the Company and Executive dated March 21, 2013,
pursuant to which Executive was appointed as Chairman of the Board, set forth
the entire agreement and understanding of the parties relating to the subject
matter hereof, and supersedes all prior agreements, arrangements and
understandings, written or oral, relating to the subject matter hereof,
including the Prior Agreement. No representation, promise or inducement has been
made by either party that is not embodied in this Agreement, and neither party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

            (i)        As used in this Agreement, “Affiliate” of a specified
Person shall mean and include any Person controlling, controlled by or under
common control with the specified Person.

            (j)        The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

            (k)        This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.

[Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

AERIE PHARMACEUTICALS, INC.

By:   /s/ Richard Rubino Name:   Richard Rubino Title:   Chief Financial Officer

 

EXECUTIVE By:   /s/ Vicente Anido, Jr., Ph.D. Name:   Vicente Anido, Jr., Ph.D.

 

17



--------------------------------------------------------------------------------

Exhibit A

[Restricted Stock Agreement]

 



--------------------------------------------------------------------------------

Exhibit B

18 U.S.C. 1833(b) provides:

      (1) IMMUNITY.—An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that—

      (A) is made—

          (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and

          (ii) solely for the purpose of reporting or investigating a suspected
violation of law; or

      (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

      (2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.—An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual—

      (A) files any document containing the trade secret under seal; and

      (B) does not disclose the trade secret, except pursuant to court order.

 



--------------------------------------------------------------------------------

Exhibit C

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

Release

1. In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of July 25, 2017 (the “Employment Agreement”), by and
between Vicente Anido, Jr., Ph.D (the “Executive”) and Aerie Pharmaceuticals,
Inc. (the “Company”) (each of Executive and the Company, a “Party” and
collectively, the “Parties”), the sufficiency of which Executive acknowledges,
Executive, with the intention of binding Executive and Executive’s heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge the Company and each of its subsidiaries and affiliates (the
“Company Affiliated Group”), their present and former officers, directors,
executives, shareholders, agents, attorneys, employees and employee benefit
plans (and the fiduciaries thereof), and the successors, predecessors and
assigns of each of the foregoing (collectively, the “Company Released Parties”),
of and from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, arising on or prior to the date
hereof, against any Company Released Party that arises out of, or relates to,
the Employment Agreement, Executive’s employment with the Company or any of its
subsidiaries and affiliates, or any termination of such employment, including
claims (i) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (ii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iii) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (iv) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), and any similar or analogous state
statute, excepting only:

 

  A.

rights of Executive arising under, or preserved by, this Release or Section 9 of
the Employment Agreement;

 

  B.

the right of Executive to receive COBRA continuation coverage in accordance with
applicable law;

 

  C.

claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;

 



--------------------------------------------------------------------------------

  D.

rights to indemnification Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force; and

 

  E.

rights granted to Executive during Executive’s employment or service as a
director related to the Company’s common stock.

2. Executive acknowledges and agrees that this Release is not to be construed in
any way as an admission of any liability whatsoever by any Company Released
Party, any such liability being expressly denied.

3. This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.

4. Executive specifically acknowledges that Executive’s acceptance of the terms
of this Release is, among other things, a specific waiver of Executive’s rights,
claims and causes of action under Title VII, ADEA, ADA and any state or local
law or regulation in respect of discrimination of any kind; provided, however,
that nothing herein shall be deemed, nor does anything contained herein purport,
to be a waiver of any right or claim or cause of action which by law Executive
is not permitted to waive.

5. Executive acknowledges that Executive has been given a period of [twenty-one
(21)] [forty-five (45)] days to consider whether to execute this Release. If
Executive accepts the terms hereof and executes this Release, Executive may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release. If no such revocation occurs, this
Release shall become irrevocable in its entirety, and binding and enforceable
against Executive, on the day next following the day on which the foregoing
seven-day period has elapsed. If such a revocation occurs, Executive shall
irrevocably forfeit any right to payment of the Severance Benefits (as defined
in the Employment Agreement), but the remainder of the Employment Agreement
shall continue in full force.

6. Executive acknowledges and agrees that Executive has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

7. Executive acknowledges that Executive has been advised to seek, and has had
the opportunity to seek, the advice and assistance of an attorney with regard to
this Release, and has been given a sufficient period within which to consider
this Release.

8. Executive acknowledges that this Release relates only to claims that exist as
of the date of this Release.

 



--------------------------------------------------------------------------------

9. Executive acknowledges that the severance payments and benefits Executive is
receiving in connection with this Release and Executive’s obligations under this
Release are in addition to anything of value to which Executive is entitled from
the Company.

10. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

11. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein. For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Company Released Party’s right to enforce any
obligations of Executive under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.

12. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

13. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

14. This Release shall be binding upon any and all successors and assigns of
Executive.

15. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without giving effect to the conflicts of law
principles thereof.

    IN WITNESS WHEREOF, this Release has been signed by Executive as of
                            .

 

 

 

Executive

 